Detailed Action
This is the final office action for US application number 16/859,582. Claims are evaluated as filed on July 6, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Hawkins, Tyagi, Lenke, Lovell, Spann, and Smith teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the first blade and the first articulating arm do not connect to gripping feature 46 at a proximal end as does the claimed handle portion (Remarks p. 7), Examiner notes that, as detailed in the below rejection, the handle portion has been interpreted as the upper portion of Hawkins 16a as shown in Fig. 14 and shown in Fig. 8 within and above connector 36a. That is, the handle portion of Hawkins has been interpreted as 16p and 46 as shown in Figs. 8, 9, and 14-16, which is shown to have a proximal end connected to the first blade, i.e. the main body of 16a, in at least Fig. 14 on the left side portion and right side portion of the handle portion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: hinge mechanism in claim 5 line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkins et al. (US 2013/0261401, hereinafter “Hawkins”).
As to claim 1, Hawkins discloses a method (Figs. 16-25, abstract, ¶s 95-97) capable of use for retracting tissue in a surgical procedure (Figs. 23-25, abstract, ¶s 95-97) comprising: inserting a first blade (main body of 16a) of a retractor system (100) into an incision in a body of a patient (Figs. 23-25, abstract, ¶s 95-97), wherein the retractor system includes a first articulating arm (24a and 22a, Fig. 9) and a second articulating arm (24b and 22b, Fig. 6), the first articulating arm coupled to a retractor assembly (16a, Figs. 8, 9, and 14, 15), the retractor assembly having a handle portion (upper portion of 16a as shown in Fig. 14 and shown in Fig. 8 within and above connector 36a, i.e. 16p and 46, Figs. 9 and 15, ¶83) extending from a distal end (46 and upper portion of 16p as shown in Fig. 14) to a proximal end (lower portion of 16p as shown in Fig. 14) and the first blade (as defined), the first blade being connected to the proximal end of the handle portion (as defined, Fig. 14), wherein the first articulating arm connects on a side portion of the handle portion (left side portion and right side portion as shown in Fig. 8) near the proximal end of the handle portion (Fig. 8), and the second articulating arm coupled to a bracket (36b, Figs. 6 and 8, ¶81) securing a second blade (main body of 16b, Figs. 9 and 16); retracting tissue using the first blade (Figs. 23-25, abstract, ¶s 95-97); inserting the second blade into the incision in the body of the patient (Figs. 23-25, abstract, ¶s 95-97); and retracting tissue using the second blade (Figs. 23-25, abstract, ¶s 95-97), wherein the bracket includes a first hook (left portion of bracket as shown in Fig. 8) and a second hook (right portion of bracket as shown in Fig. 8) creating a first slot (shown holding left portion of the blade in Fig. 8) and a second slot (shown holding right portion of the blade in Fig. 8) capable of use for receiving the second blade (Fig. 8), and wherein the second blade is capable of moving within the first and second slot of the bracket (Fig. 8, ¶s 77 and 81).
As to claim 2, Hawkins discloses independently positioning the first blade and the second blade using the first articulating arm and the second articulating arm, respectively (via adjustors 118a and 118b, ¶58).

As to claim 12, Hawkins discloses a medical device (Figs. 3-9 and 11-25, abstract, ¶s 95-97) comprising: a first mounting bracket (22h, Figs. 6 and 16, ¶s 51-53 and 68); a first articulating arm (24a and 22a, Fig. 9) coupled to the first mounting bracket (Fig. 16); a second articulating arm (24b and 22b, Fig. 6) coupled to the first mounting bracket (Fig. 16); a retractor assembly (16a/116a, Figs. 8, 9, and 14, 15) coupled to the first articulating arm (Fig. 16), the retractor assembly blade having a handle portion (upper portion of 16a as shown in Fig. 14 and shown in Fig. 8 within and above connector 36a, i.e. 16p and 46, Figs. 9 and 15, ¶83) extending from a distal end (46 and upper portion of 16p as shown in Fig. 14) to a proximal end (lower portion of 16p as shown in Fig. 14) and the first blade (as defined), the first blade being connected to the proximal end of the handle portion (as defined, Fig. 14), wherein the first articulating arm connects on a side portion of the handle portion (left side portion and right side portion as shown in Fig. 8) near the proximal end of the handle portion (Fig. 8); and a second mounting bracket (36b, Figs. 6 and 8, ¶81) coupled to the second articulating arm (Figs. 9 and 16), the second mounting bracket securing a second blade (main body of 16b, Figs. 9 and 16) wherein the second mounting bracket includes a first hook (left portion of bracket as shown in Fig. 8) and a second hook (right portion of bracket as shown in Fig. 8) creating a first slot (shown holding left portion of the blade in Fig. 8) and a second slot (shown holding right portion of the blade in Fig. 8) capable of use for receiving the second blade (Fig. 8), and wherein the second blade is capable of moving within the first and second slot of the bracket (Fig. 8, ¶s 77 and 81).
As to claim 13, Hawkins discloses that the first blade and the second blade are independently positioned using the first articulating arm and the second articulating arm, respectively (via adjustors 118a and 118b, ¶58).
As to claim 16, Hawkins discloses that the handle portion of the retractor assembly includes an elongate member (16p, body of 46, Figs. 15 and 16) with a first mounting location (upper portion of 46 as shown in Fig. 15, portion of 16p within the right side of 36a as shown in Fig. 8, Figs. 8 and 15) on one side of the elongate member (top side of 46 as shown in Fig. 15, right side of 16p as shown in Fig. 8, Figs. 8 and 15) and a second mounting location (lower portion of 46 as shown in Fig. 15, portion of 16p within the left side of 36a as shown in Fig. 8Figs. 8 and 15) on an opposite side of the elongate member (bottom side of 46 as shown in Fig. 15, left side of 16p as shown in Fig. 8, Figs. 8 and 15), with either of the first mounting location or the second mounting location used to couple to the first articulating arm (Fig. 9, ¶83).
As to claim 17, Hawkins discloses that the second mounting bracket includes a first mounting location (38a) on one side of the second mounting bracket (right side as shown in Fig. 13) and a second mounting location (38c) on an opposite side of the second mounting bracket (left side as shown in Fig. 13), with either of the first mounting location or the second mounting location used to couple to the second articulating arm (Figs. 8, 9, and 16, ¶s 80 and 81).
As to claim 18, Hawkins discloses that the second mounting bracket includes a first mounting location (38a) on one side of the second mounting bracket (right side as shown in Fig. 13) and a second mounting location (38c) on an opposite side of the second mounting bracket (left side as shown in Fig. 13) to enable the second mounting bracket to couple to two articulating arms (Figs. 8, 9, and 16, ¶s 80 and 81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Tyagi (US 5,755,660).
As to claims 3 and 4, Hawkins discloses the invention of claim 1 and retracting tissue using the first blade comprises retracting tissue out of a surgical corridor to form a passageway (¶42) adjacent the spine (¶s 45 and 95) for differently sized patients, tissue and instruments inserted therein (¶48) in a variety of medical procedures at various places around a patient’s body (¶95) where it is known that access to the spinal surgical site can be obtained through a posterior, posterior-lateral, anterior, lateral, or an anterior-lateral approach (¶3). As to claim 4, Hawkins discloses that retracting tissue using the second blade comprises retracting a posterior wall of the surgical corridor (Figs. 19-25).
Hawkins is silent to the retracted soft tissue being a peritoneum.
Tyagi teaches retracted soft tissue being a peritoneum (Fig. 1, col. 2 line 32) for performing a minimally invasive cholecystectomy surgical procedure eschewing the use of large incisions (col. 2 lines 24-25). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the approach as disclosed by Hawkins with the approach as taught by Tyagi in order to perform a minimally invasive cholecystectomy surgical procedure (Tyagi col. 2 lines 24-25). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Lenke et al. (US2009/0204148, hereinafter “Lenke”).
As to claim 5, Hawkins discloses the invention of claim 1 as well as positioning the blade at an angle (Figs. 3, 4, and 21, ¶94).
Hawkins is silent to positioning the first blade at an angle relative to the handle portion using a hinge mechanism. 
Lenke teaches a medical device (400) capable of retracting tissue (abstract) comprising: a first blade (800) of a retractor assembly (400), the retractor assembly blade having a handle portion (600) and the first blade (as defined, Figs. 4 and 5), extending from a distal end (upper portion as shown in Fig. 5) to a proximal end (lower portion as shown in Fig. 5) and the first blade (as defined, Figs. 4 and 5), the first blade being connected to the proximal end of the handle portion (as defined, Fig. 4), the method further comprising positioning the first blade at an angle relative to the handle portion using a hinge mechanism (1000, 1100, 1300, 1400, 1500, Figs. 4 and 5; positioning in by pivoting about 1600, ¶35), and locked in multiple positions (via lock 1300, ¶49), wherein the hinge mechanism allows the first blade to be capable of moving relative to the handle portion only about a single axis (Figs. 4 and 5, ¶s 49 and 50), wherein the handle portion is elongated from the distal end to the proximal end (Figs. 4-7), and the distal end includes a curved portion (606) capable of allowing pulling of the retractor assembly blade (Figs. 4-7, ¶36).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the retractor assembly blade that pivots relative to the bracket as disclosed by Hawkins to have an hinge mechanism able to be locked in multiple positions as taught by Lenke in order to enable movement between a plurality of locked positions (Lenke ¶50) to achieve a desired angle between the handle and the blade (Lenke ¶49).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Smith (US 2013/0225932, hereinafter “Smith”).
Hawkins discloses the invention of claim 1.
Hawkins is silent to prior to inserting the first blade of the retractor system into the incision, inserting a flexible retractor into the incision to provide a surgical corridor to a surgical site.
Smith discloses a method of retraction (see at least FIGS. 3-8) wherein prior to inserting the retractor (portal 400/410) into the incision (FIG. 8), a flexible retractor (10/110/120) is inserted into the incision to provide a surgical corridor to a surgical site (FIGS. 3-6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to have modified the method of Hawkins with the initial placement of a flexible retractor in view of Smith for wound protection (Smith Title) and decreased surgical time (Smith ¶48) and reducing tissue trauma (Smith ¶48).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Lovell et al. (US 2012/0296171, hereinafter “Lovell”).
As to claims 7-11, Hawkins discloses the invention of claim 1 and use in orthopedic surgery (Figs. 23-25). As to claim 11, Hawkins discloses inserting at least one light cable through at least one of the plurality of blades to illuminate a surgical site (via channel 50, ¶86).
Hawkins is silent to inserting a second retractor system into the incision, wherein the second retractor system comprises a frame having a plurality of blades and a plurality of movable arms with each of the plurality coupled to the frame through one of the movable arms; and angulating each of the plurality of blades of the second retractor system. As to claim 8, Hawkins is silent to retracting each of the blades of the second retractor system. As to claim 9, Hawkins is silent to inserting the second retractor system comprises inserting the second retractor system into the incision in a closed position. As to claim 10, Hawkins is silent to the plurality of blades comprising a single posterior blade and two cephalad-caudal blades. As to claim 11, Hawkins is silent to inserting at least one light cable through at least one of the plurality of blades to illuminate a surgical site.
Lovell teaches a method for use in orthopedic fixation approaches and procedures including anterior, posterior, lateral, anterolateral, posterolateral, cervical spine fixation, thoracic spine fixation, as well as any non-spine fixation application such as bone fracture treatment (¶206) for a variety of different procedures involving any parts of the body (¶301); wherein a second retractor system (10, Fig. 1) is inserted into the incision (¶207) and securely attached to bone segments within the surgical target site (¶207) to retract nearby soft tissue and/or distract the bone segments (¶208), wherein the second retractor system comprises a frame (20, Figs. 6-8) having a plurality of blades (14, 16, 18) and a plurality of movable arms (26, 28, 24) with each of the plurality of blades coupled to the frame through one of the movable arms (Figs. 1 and 6); and angulating each of the plurality of blades of the second retractor system (Fig. 1). As to claim 8, Lovell teaches retracting each of the blades of the second retractor system (¶206-208, Figs. 47-48). As to claim 9, Lovell teaches inserting the second retractor system comprises inserting the second retractor system into the incision in a closed position (¶206, Fig. 47). As to claim 10, Lovell teaches the plurality of blades comprises a single posterior blade (18) and two cephalad-caudal blades (14, 16). As to claim 11, Lovell teaches inserting at least one light cable through at least one of the plurality of blades to illuminate a surgical site (554, Figs. 84-86, ¶272).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method disclosed by Hawkins by adding use of the retractor as taught by Lovell in order to manipulate bone segments (Lovell ¶208) in an orthopedic procedure (Lovell ¶206 and 301) and illuminate the operative corridor without obstructing the surgeon's view (Lovell ¶272). 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Smith, Spann (US 2012/0010472, hereinafter “Spann”), and Lovell.
As to claims 19 and 20, Hawkins discloses a method (Figs. 16-25, abstract, ¶s 95-97) capable of use for retracting tissue in a surgical procedure (Figs. 23-25, abstract, ¶s 95-97) comprising: inserting a first blade (main body of 16a) of a retractor system (100) into an incision in a body of a patient (Figs. 23-25, abstract, ¶s 95-97), wherein the retractor system includes a first articulating arm (24a and 22a, Fig. 9) and a second articulating arm (24b and 22b, Fig. 6), the first articulating arm coupled to a retractor assembly (16a, Figs. 8, 9, and 14, 15), the retractor assembly having a handle portion (upper portion of 16a as shown in Fig. 14 and shown in Fig. 8 within and above connector 36a, i.e. 16p and 46, Figs. 9 and 15, ¶83) extending from a distal end (46 and upper portion of 16p as shown in Fig. 14) to a proximal end (lower portion of 16p as shown in Fig. 14) and the first blade (as defined), the first blade being connected to the proximal end of the handle portion (as defined, Fig. 14), wherein the first articulating arm connects on a side portion of the handle portion (left side portion and right side portion as shown in Fig. 8) near the proximal end of the handle portion (Fig. 8), and the second articulating arm coupled to a bracket (36b, Figs. 6 and 8, ¶81) securing a second blade (main body of 16b, Figs. 9 and 16); retracting tissue using the first blade (Figs. 23-25, abstract, ¶s 95-97); inserting the second blade into the incision in the body of the patient (Figs. 23-25, abstract, ¶s 95-97); and retracting tissue using the second blade (Figs. 23-25, abstract, ¶s 95-97), wherein the bracket includes a first hook (left portion of bracket as shown in Fig. 8) and a second hook (right portion of bracket as shown in Fig. 8) creating a first slot (shown holding left portion of the blade in Fig. 8) and a second slot (shown holding right portion of the blade in Fig. 8) capable of use for receiving the second blade (Fig. 8), and wherein the second blade is capable of moving within the first and second slot of the bracket (Fig. 8, ¶s 77 and 81). As to claim 20, Hawkins discloses independently positioning the first blade and the second blade using the first articulating arm and the second articulating arm, respectively (via adjustors 118a and 118b, ¶58).
Hawkins is silent to inserting a flexible retractor into an incision in a body of a patient to provide a surgical corridor to a surgical site; inserting the retractor system through the flexible retractor; performing sequential dilation using a plurality of dilators; inserting a second retractor system into the incision over a largest of the dilators, wherein the second retractor system comprises a frame having a plurality of blades and a plurality of movable arms with each of the blades coupled to the frame through one of the movable arms; angulating each of the plurality of blades of the second retractor system; and retracting each of the plurality of blades of the second retractor system.
Smith teaches a method of retraction (see at least FIGS. 3-8) including inserting a flexible retractor (10/110/120) into an incision in a body of a patient to provide a surgical corridor to a surgical site (FIGS. 3-6) and inserting a retractor system (portal 400/410) through the flexible retractor (FIG. 8) for wound protection (Title) and decreased surgical time (¶48) and reducing tissue trauma (¶48).
Spann teaches a method of orthopedic surgery access by initiating the deep access via psoas (¶8, ¶76-78) in a standard retroperitoneal approach (¶77) via sequential (progressive) dilation (¶end of ¶77-¶78) using a plurality of dilators (104, 108, ¶78) to help determine the eventual operative corridor that is established by placement of a retraction instrument (¶78) and serve as a guide for insertion of the retraction instrument (¶79); inserting a second retractor system into the incision over a largest of the dilators (¶79, Fig. 3A).
Lovell teaches a method for use in orthopedic fixation approaches and procedures including anterior, posterior, lateral, anterolateral, posterolateral, lumbar spine fixation, cervical spine fixation, thoracic spine fixation, as well as any non-spine fixation application such as bone fracture treatment (¶206) for a variety of different procedures involving any parts of the body (¶301); wherein a second retractor system (10, Fig. 1) is inserted into the incision (¶207) using a guide (6, 7, k-wires, ¶244-245) and securely attached to bone segments within the surgical target site (¶207) to retract nearby soft tissue and/or distract the bone segments (¶208), wherein the second retractor system comprises a frame (20, Figs. 6-8) having a plurality of blades (14, 16, 18) and a plurality of movable arms (26, 28, 24) with each of the plurality coupled to the frame through one of the movable arms (Figs. 1 and 6); angulating each of the plurality of blades of the second retractor system (Fig. 1); and retracting each of the plurality of blades of the second retractor system (Figs. 47-48).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to have modified the method of Hawkins with the initial placement of a flexible retractor in view of Smith for wound protection (Smith Title) and decreased surgical time (Smith ¶48) and reducing tissue trauma (Smith ¶48). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to have modified the method of Hawkins with the sequential dilation approach of Spann for aiding in the establishment of the trans-psoas operative corridor (Spann ¶77, ¶8, ¶78) by helping in the determination of the eventual operative corridor that is established by placement of a retraction instrument (Spann ¶78) and serving as a guide for insertion of the retraction instrument (Spann ¶79). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method disclosed by Hawkins by adding use of the retractor as taught by Lovell in order to manipulate bone segments (Lovell ¶208) in an orthopedic procedure (Lovell ¶206 and 301) and illuminate the operative corridor without obstructing the surgeon's view (Lovell ¶272).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775